DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 17 is objected to because of the following informalities:  claim 17 appears depending from claim 16 that was canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Mayer (US 9,038,344) or, in the alternative, under 35 U.S.C. 103 as obvious over Livesay (US 10,125,931).
Regarding claim 1, Mayer discloses an integrated ceiling and light system comprising:
a support structure 36 (Fig 16); 
at least one vertical panel 160 suspended from the support structure, the vertical panel 160 comprising a first major surface 166 opposite a second major surface 166 and a side surface 169 extending between the first and second major surfaces (Fig 17); a mounting structure coupled to the side surface of the vertical panel; and a light module 162, 172 detachably coupled to the mounting structure. Examiner notes that, even though Mayer does not explicitly recite the mounting structure and the light module detachable coupled to the mounting structure, these are well known in the art components of a light system and therefore are implicitly disclosed by Mayer.
However, if Applicant disagrees, Livesay discloses an integrated ceiling and light system including a mounting structure 4400, 4410, 4414 coupled to the side surface of the ceiling panel; and a light module detachably coupled to the mounting structure (Fig 44). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mayer to include a mounting structures as taught by Livesay, in order to secure the light module to the vertical panel.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	Regarding claim 2, Mayer discloses the side surface comprises a lower side surface 169 that is opposite an upper side surface and the modified mounting structure would be coupled to the lower side surface (Fig 17).
Regarding claims 3 and 5, Mayer discloses the light module 162, 172 comprises a first main body having a front surface that is opposite a rear surface, (Fig 17), the modified light module further comprising a first coupling element extending from the first main body; the modified mounting structure comprises a second coupling element configured to engage the first coupling element of the light module, (Col 59 Lines 50-56). Examiner conclude this because Livesay discloses mounting elements 4410 and 4414 include Velcro and magnets that would have a portion secured to the light module and a portion secured to the side surface thus the claimed limitations are met.
Regarding claim 4, Mayer discloses wherein the front surface of the light module forms a light-emitting face 172, and the lower side surface of the at least one vertical panel 160 and the front surface of the light module face the same direction (Fig 17).
Regarding claim 6, Mayer modified by Livesay discloses the first coupling element is selected from a magnet, hook-and-loop fasteners, interference fit with the second coupling element, (Col 59 Lines 50-56).
Regarding claim 7, Mayer discloses wherein the front surface of the light module is a common light and heat emitting surface of the light module (LED light).


5.	Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 9,038,344) in view of Livesay (US 10,125,931) and further in view of Stone (US 2014/0283479). Mayer modified by Livesay discloses as discussed in claim .

6.	Claims 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 9,038,344) in view of Livesay (US 10,125,931) and further in view of Stone (US 2014/0283479).
Regarding claims 12-15, Mayer discloses an integrated ceiling and light system comprising:
a support structure 36; 
at least one vertical panel 160 suspended from the support structure, the vertical panel comprising a first major surface 166 opposite a second major surface 166 and a side surface169 extending between the first and second major surfaces, 

the at least one vertical panel comprising a main body (Fig 16, 17); 
a light module 162, 172 comprising a front surface and an opposite rear surface, (Fig 17). 
Mayer does not disclose the light module detachably coupled to the lower side surface of the at least one vertical panel; and wherein the light module comprises a coupling element, the coupling element comprising first and second tab members extending from the rear surface of the light module. However, Livesay discloses an integrated ceiling and light module 4400, 4404, 4406, 4408 detachably coupled to the lower side surface of the ceiling panel; and wherein the light module comprises a coupling element, the coupling element comprising first and second tab members 4410, 4414 extending from the rear surface of the light module (Fig 44). Examiner would like to note that Livesay teaches suspended ceiling panels having light modules secured to the panel (Abstract) and although Livesay in Fig 44 does not show the light module secure to the ceiling tile, this is implicitly discloses by Livesay. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mayer to include a detachably light module including tab members as taught by Livesay, in order to secure the light module to the vertical panel.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Regarding claim 17, Mayer discloses wherein the light module comprises a front surface 172 that forms a light-emitting face, and the lower side surface of the vertical panel 160 and the front surface of the light module face the same direction (Fig 17).
Regarding claim 18, Mayer discloses wherein the front surface of the light module is a common light and heat emitting surface of the light module (LED light).
Regarding claims 19 and 20, Mayer modified by Livesay and Stone discloses the claimed integrated ceiling and light system. The limitations of claims 19 and 20 can be seen above in the rejections of claims 12, 15, 17 and 18.

Response to Arguments
7.	Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that claim 1 requires the light module to be detachably coupled to the mounting structure as shown in Fig 23A, 23B. Examiner would like to note that the claimed limitations recite “at least one vertical panel” that is only shown in Figures 9-12C, the Figures 23A, 23B do not show a vertical panel as claimed thus the Examiner is considering the embodiment disclosed in Figures 9-12C.
In response to applicant's arguments indicating that Mayer does not teach a light module detachably coupled to the mounting structure. Examiner respectfully disagrees, Mayer teaches a support structure, a vertical panel, and a light module that would inherently include a mounting structure since it is well known in the art to provide a mounting structure to secure a light source to a structure (ceiling panel, wall, etc.) and the light source is detachably to allow for repairs and replacement. In addition, Examiner provided an alternative rejection with the teaching of Livesay of a ceiling and a light system having a light module detachably coupled to a mounting structure. Examiner asserts that one of ordinary skill in the art would look into the teaching of Livesay to provide a detachably light module secured to a mounting structure in order to secure the light module to the vertical panel while allowing for easy removal to provide maintenance.
In response to applicant's arguments against the references of Mayer and Livesay individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Mayer was used for the teaching of a vertical panel having a light module. Livesay was only used for the teaching of a ceiling system having a light module detachably coupled to the ceiling panel via a mounting structure. 
In response to Applicant’s arguments towards Figure 44 of Livesay indicating that there is not a ceiling panel in Figure 44. Examiner would like to note that the prior art of Livesay is directed towards an integrated barrier or partition (suspended ceiling) having a light module (Abstract) and the figures show different embodiments of the light module and the support structure some showing the ceiling panel and others only showing the embodiment of the light module and support structure as in Figure 44.
In response to Applicant’s arguments towards Figure 36 of Livesay. Examiner would like to note that this Figure was not used in the rejection, only the embodiment shown in Figure 44 is being used in the rejections.
Applicant’s arguments with respect to claim(s) 12-5, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        02/17/2021